Name: Commission Regulation (EEC) No 1616/86 of 27 May 1986 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and repealing Regulation (EEC) No 2906/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5. 86 Official Journal of the European Communities No L 142/25 COMMISSION REGULATION (EEC) No 1616/86 of 27 May 1986 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and repealing Regulation (EEC) No 2906/85 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies are still holding stocks of bone-in beef bought in in 1984 ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2173/79 (3), Commis ­ sion Regulation (EEC) No 1687/76 (4), as last amended by Regulation (EEC) No 765/86 (5), and Commission Regula ­ tion (EEC) No 2182/77 (*), as last amended by Regulation (EEC) No 632/85 Q, subject to special exceptions provided for by this Regulation ; Whereas in order to ensure the economic management of stocks, it should be laid down that the intervention agen ­ cies should first sell meat which has been in storage longest ; Whereas, in the framework of national food-aid programmes, certain outlets exist for intervention meat after having been processed ; whereas detailed rules should be laid down for selling meat which becomes part of such food-aid programmes ; Whereas Commission Regulation (EEC) No 2906/85 should be repealed (8), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community :  1 380 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 June 1984,  3 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 June 1984,  3 500 tonnes of bone-in beef held by the Irish inter ­ vention agency and bought in before 1 June 1984,  4 000 tonnes of bone-in beef held by the Italian inter ­ vention agency and bought in before 1 September 1984. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto. 4. Subject to the provisions laid down in this Regula ­ tion, the sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regulations (EEC) No 1687/76 and (EEC) No 2182/77. 5 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applica ­ tions shall not name the coldstore or stores where the products applied for are stored. 6 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (') OJ No L 148, 28 . 6 . 1968 , p. 24. $ OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 251 , 5. 10 . 1979, p. 12 . (&lt;) OJ No L 190, 14. 7 . 1976, p. 1 . (*) OJ No L 72, 15. 3 . 1986, p. 11 . (&lt;) OJ No L 251 , 1 . 10 . 1977, p. 60. 0 OJ No L 72, 13 . 3 . 1985, p. 25 . (*) OI No L 279. 19 . 10 . 1985. p. 10 . No L 142/26 Official Journal of the European Communities 28 . 5. 86 (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or esta ­ blishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The security provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be :  80 ECU per 100 kilograms for bone-in forequarters intended for the manufacture of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77,  125 ECU per 100 kilograms for bone-in hindquarters intended for the manufacture of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77. Article 4 For the purpose of this Regulation 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the filet and the striploin . Article 5 Where a food-aid programme is organized by a Member State and processed products form part of that programme the sale shall be conducted in accordance with Article 1 and 2, subject to the following provisions : (a) purchase applications shall be submitted by a compe ­ tent authority of a Member State ; (b) prices referred to in Annex I shall be reduced by :  400 ECU per tonne in respect of hindquarters, and  300 ECU per tonne in respect of forequarters ; (c) the securities referred to in Article 4 (1 ) of Regulation (EEC) No 2182/77 and Article 15 ( 1 ) of Regulation (EEC) No 2173/77 shall not be lodged ; (d) the Member State concerned may appoint an agent to process the intervention meat into the specified products ; (e) Article 1 (4) of Regulation (EEC) No 2182/77 shall not apply ; (f) the intervention meat may be processed into products referred to in Article 1 (1 ) (a) and (b) of Regulation (EEC) No 2182/77 ; (g) all operations related to the buying, processing and subsequent export shall take place in the same Member State ; (h) the Member State concerned shall take the necessary measures to ensure that the processed products at any time can be identified as part of a food-aid programme ; (i) the Member State concerned shall take the hecessary measures to ensure that all the meat bought under this Article is processed into the specified products and subsequently exported as food aid within 180 days from the conclusion of the buying contract with the intervention agency. Moreover, where possible, Member States shall seek assu ­ rances that the products concerned will be consumed in the country of destination as laid down in the food aid programme. Article 6 Regulation (EEC) No 2906/85 is hereby repealed. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1986 . For the Commission Frans ANDRIESSEN Vice-President 28 . 5 . 86 No L 142/27Official Journal of the European Communities ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas] Precio de venta (ECUS/Tonelada) Salgspris (ECU/ton) Verkaufspreise (ECU/t) Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿) Selling prices (ECU/tonne) Prix de vente (Ã cus/t) Prezzi di vendita (ECU/t) Verkoopprijzen (Ecu/ton) PreÃ §o de venda (ECUs/tonelada) Carne sin deshuesar  Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso l Comprada antes del1 de enero de 1984 Comprada despuÃ ©s del1 de enero de 1 984 KÃ ¸bt fÃ ¸r 1 januar 1984 KÃ ¸bt efter 1 januar 1984 l angekauft vor dem1 . Januar 1984 angekauft nach dem1 . Januar 1984 Ã Ã ³Ã ¿Ã Ã ±Ã Ã ¸Ã ­Ã ½ ÃÃ Ã ¹Ã ½ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · ÃÃ ±Ã ½Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã 1984 Ã Ã ³Ã ¿Ã Ã ±Ã Ã ¸Ã ­Ã ½ Ã ¼Ã µÃ Ã ¬ Ã Ã ·Ã ½ 1Ã · ÃÃ ±Ã ½Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã 1984 l Bought in before1 January 1984 Bought in after1 January 1984 AchetÃ ©e avant le 1 er janvier 1984 AchetÃ ©e aprÃ ¨s le 1 er janvier 1984 Acquista prima del 1 ° gennaio 1984 Acquista dopo il 1 ° gennaio 1984 l aangekocht voor1 , januari 1984 aangekocht na1 , januari 1984 Comprada antes de 1 de Janeiro de 1984 Comprada depois de 1 de Janeiro de 1984 Belgique/BelgiÃ «  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, prove ­ nant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % / CatÃ ©gorie A / Categorie A BÃ ufs 55 % / Ossen 55 % / CatÃ ©gorie C / Cate ­ gorie C 1 380 1 550 1 650 France  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », BÃ ufs U, R et O / CatÃ ©gorie C / Jeunes bovins U, R et O / CatÃ ©gorie A 670 1 550 1 650  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : BÃ ufs U, R et O / CatÃ ©gorie C / Jeunes bovins U, R et O / CatÃ ©gorie A 2 330 1 550 1 650 Ireland  Hindquarters, straight cut at third rib, from : Steers / Category C 3 500 1 550 1 650 Italia  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni / Categoria A 4 000 1 550 1 650 No L 142/28 Official Journal of the European Communities 28 . 5. 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1040 Brussel TÃ ©l . 02/230 17 40, tÃ ©lex 240 76 OBEA BRU B FRANCE : OFIVAL Tour Montparnasse 33 , avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 538 84 00, tÃ ©lex 26 06 43 IRELAND Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03